Exhibit 10.1

AGREEMENT FOR PURCHASE AND SALE

OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(“Agreement”) between GREIT-SUTTER SQUARE, LP, a California limited partnership,
(“Seller”), G REIT LIQUIDATING TRUST, a Maryland trust (“Seller Guarantor”), and
SGR SUTTER SQUARE, LLC, a Delaware limited liability company (“Buyer”), is made
and entered into as of the Effective Date (as defined below).

Recitals

A. Seller owns a ground leasehold interest in certain real property and
improvements located at 2901-2929 K Street, Sacramento, California and more
specifically described in Exhibit A attached hereto, and certain other assets,
as hereinafter described.

B. Subject to the terms and conditions set forth below, Seller desires to sell
to Buyer, and Buyer desires to purchase from Seller, the Property (as
hereinafter defined).

C. For purposes of this Agreement, the “Effective Date” shall be defined as the
later of: (i) the date this Agreement is executed by Seller; and (ii) the date
this Agreement is executed by Buyer.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

1. Purchase and Sale. The above “Recitals” are hereby incorporated into this
Agreement as if fully set forth herein. Seller hereby agrees to sell to Buyer,
and Buyer hereby agrees to purchase from Seller, the Property on the terms and
conditions set forth herein. The purchase and sale includes all of Seller’s
right and title, estate interest in and to all of the following (hereinafter
sometimes collectively referred to as the “Property”):

1.1. All of Seller’s right, title and interest in and to that certain Ground
Lease (the “Ground Lease”) dated August 19, 1996 by and between the State of
California, acting by and through its Department of Transportation, as ground
lessor (the “Ground Lessor”), and Seller, as ground lessee, in connection with
the real property described on Exhibit A attached hereto (the “Leasehold”),
together with the fee simple interest in and to all structures, buildings,
improvements, fixtures and facilities affixed or attached thereto (subject to
the terms of the Ground Lease) (the “Improvements”), and all easements and
rights appurtenant thereto, including, without limitation: (i) all easements,
privileges, tenements, hereditaments, appurtenances and rights belonging or in
any way appurtenant to such Leasehold; and (ii) any and all air rights,
subsurface rights, development rights and water rights permitting to such
Leasehold (all of the foregoing being collectively referred to herein as the
“Real Property”);



--------------------------------------------------------------------------------

1.2. All of Seller’s right, title and interest, as landlord or lessor, in and to
all leases, including all amendments thereto (collectively, the “Leases”), with
all persons leasing the Real Property or any part thereof (each, a “Tenant”, and
collectively, the “Tenants”), all of which as of the Effective Date are
reflected on Exhibit B attached hereto, and any entered into in accordance with
the terms hereof prior to Closing, together with all security deposits, other
deposits held (and not properly applied) in connection with the Leases, and all
of Seller’s right title and interest in and to all guarantees, letters of credit
and other similar credit enhancements providing additional security for such
Leases;

1.3. All of Seller’s right, title and interest in (i) any and all tangible
personal property owned by Seller located on or used in connection with the Real
Property, including, without limitation, sculptures, paintings and other
artwork, equipment, furniture, tools and supplies (collectively, the “Tangible
Personal Property”); and (ii) any and all plans and specifications,
architectural and engineering drawings owned by Seller and the common name of
the Real Property (collectively, the “Intangible Personal Property,” and
collectively with the Tangible Personal Property, the “Personal Property”);

1.4. All of Seller’s right, title and interest in all service contracts relating
to the operation of the Property as of the Effective Date or entered into in
accordance with this Agreement prior to Closing (collectively, the “Contracts”);
provided, however, that Seller shall, at Closing, provide notices of termination
with regard to certain Contracts, as provided hereafter; and

1.5. All of Seller’s right, title and interest in any and all building permits,
certificates of occupancy and other certificates, permits, consents,
authorizations, variances or waivers, dedications, subdivision maps, licenses
and approvals from any governmental or quasi-governmental agency, department,
board, commission, bureau or other entity or instrumentality relating to the
Real Property (collectively, the “Permits”).

2. Purchase Price. Subject to the charges, prorations and other adjustments set
forth in this Agreement, the total Purchase Price for the Property shall be Two
Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00) (“Purchase
Price”), payable as follows:

2.1. Deposit. Within three (3) business days after the Effective Date, Buyer
shall deposit into Escrow (as hereinafter defined) the amount of Fifty Thousand
and No/100 Dollars ($50,000.00) (together with any interest thereon, the
“Deposit”), in the form of a wire transfer payable to First American Title
Insurance Company, 4380 La Jolla Village Dr., Suite 110, San Diego, California
92122, Attention: Kate MacAllister and Trixy Brown (“Escrow Holder”). Escrow
Holder shall place the Deposit into an interest bearing money market account at
a bank or other financial institution reasonably satisfactory to Buyer.

2.2. Deposit of the Balance of the Purchase Price at Closing. In accordance with
Section 7.3.2 below, Buyer shall deposit into Escrow the balance of the Purchase
Price (subject to adjustments and prorations as set forth herein) by wire
transfer payable to Escrow Holder.

 

2



--------------------------------------------------------------------------------

3. Title to Property. During the Inspection Period, Buyer may review: (i) a
current preliminary title report or title commitment (the “Title Report”) for
the issuance of a standard coverage owner’s policy of title insurance, with
standard provisions and exceptions (the “Title Policy”), delivered to Buyer by
the Escrow Holder (sometimes referred to herein as the “Title Company”),
together with copies of all documents constituting exceptions to the title as
reflected in the Title Report (collectively referred to hereinafter as the
“Title Documents”); and (ii) an ALTA survey of the Real Property (the “Survey”).
If the Title Documents or Survey reflect or disclose any defect, exception or
other matter affecting the Property that is unacceptable to Buyer in Buyer’s
sole discretion, Buyer shall provide Seller with written notice thereof (whether
one or more, “Buyer’s Objections”) on or before the day that is ten (10) days
prior to the expiration of the Inspection Period (the “Title Approval Period”).
In its sole discretion, upon written notice to Buyer, Seller may elect to cure
or remove Buyer’s Objections prior to the Closing, and, if Seller elects to cure
or remove Buyer’s Objections, it shall be a condition precedent to Buyer’s
obligation to acquire the Property that Seller cures Buyer’s Objections prior to
Closing, and Seller shall use commercially reasonable efforts to cause such
cure. Unless Seller provides written notice to Buyer on or prior to the date
that is five (5) days following the date that Seller receives Buyer’s Objections
that Seller intends to cure or remove Buyer’s Objections (such notice hereafter
“Seller’s Response”), Seller shall be deemed to have elected not to cure or
remove Buyer’s Objections, and Buyer shall be entitled, as Buyer’s sole and
exclusive remedy, either to: (i) terminate this Agreement and obtain a refund of
the Deposit by providing written notice of termination to Seller on or prior to
the expiration of the Inspection Period; or (ii) waive Buyer’s Objections and
close this transaction as otherwise contemplated herein, subject to the other
rights of Buyer as provided herein. If Buyer fails to terminate this Agreement
on or before the expiration of the Inspection Period, all matters described in
the Title Report and the Title Documents and shown on the Survey, except for
Monetary Encumbrances and any matters Seller has agreed to cure in writing,
shall be deemed “Permitted Exceptions.” Notwithstanding anything to the contrary
in this Agreement, at Closing, Seller shall satisfy, pay, and remove all
mortgage liens, including, without limitation, deed of trust liens and/or other
financial liens, taxes due and owing, judgments, mechanics’ liens and similar
financial encumbrances affecting the Property (collectively the “Monetary
Encumbrances”), and Seller hereby authorizes the use of the funds constituting
the Purchase Price to cause the cure and release of the same.

 

4. Due Diligence Items.

4.1. Within two (2) business days after the Effective Date, Seller shall deliver
to Buyer the following items at Seller’s cost and expense (collectively, and
together with the items described in Section 4.2 below, the “Due Diligence
Items”):

4.1.1. The Survey to the extent such Survey exists (if such Survey exists, Buyer
may update such survey at Buyer’s expense, in which case such updated Survey
shall constitute the “Survey” as provided in this Agreement);

4.1.2. The Title Report and the Title Documents;

4.1.3. Copies of the Contracts;

 

3



--------------------------------------------------------------------------------

4.1.4. Copies of any management or leasing agreements affecting the Property;

4.1.5. Copies of the real estate and personal property tax statements covering
the Property or any portion thereof for each of the two (2) years prior to the
current year and, if available, for the current year;

4.1.6. A schedule of all current or pending litigation with respect to the
Property or any portion thereof, if any;

4.1.7. Operating statements for the most recent two full calendar years and
monthly operating statements for the calendar year to date;

4.1.8. An inventory of the Tangible Personal Property; and

4.1.9. Copies of the Leases and the Ground Lease.

4.2. To the extent in existence and in Seller’s possession, Seller shall make
the following available for inspection by Buyer during ordinary business hours
at Seller’s management office:

4.2.1. Any and all site plans; as-built plans; drawings; environmental,
mechanical, electrical, structural, soils and similar reports and/or audits; and
plans and specifications relative to the Property; and

4.2.2. Any and all Tenant files, books and records relating to the ownership and
operation of the Property.

4.3. Buyer acknowledges and agrees that delivery or availability of the Due
Diligence Items by Seller shall be without warranty or representation
whatsoever, express or implied, including, without limitation, any warranty or
representation as to ownership, accuracy, adequacy or completeness thereof or
otherwise. Buyer further acknowledges that the Due Diligence Items are
proprietary and confidential in nature and have been or will be made available
to Buyer solely to assist Buyer in determining the feasibility of purchasing the
Property. Buyer agrees not to disclose the Due Diligence Items or any of the
provisions, terms and conditions thereof, or any information contained therein
to any person outside Buyer’s organization except (a) to Buyer’s attorneys,
accountants, lenders, prospective lenders, investors and/or prospective
investors, consultants, engineers, architects and any other third party who, in
Buyer’s sole discretion, may have a need to know, or Buyer may benefit from
their knowing, any of such information in connection with Buyer’s prospective
purchase of the Property (collectively, the “Permitted Outside Parties”) or
(b) as may be required by law. Buyer further agrees to notify all Permitted
Outside Parties that the Due Diligence Items and all the information contained
therein are to be kept confidential and not disclosed to third parties. In
permitting Buyer and the Permitted Outside Parties to review the Due Diligence
Items to assist Buyer in its purchase of the Property, Seller has not waived any
privilege or claim of confidentiality with respect thereto and no third party
benefits or relationships of any kind, either express or implied, have been
offered, intended or created by Seller and any such claims are expressly
rejected by Seller and waived by Buyer.

 

4



--------------------------------------------------------------------------------

5. Inspections.

5.1. Buyer shall have a temporary non-exclusive license to enter and conduct
non-invasive feasibility, environmental and physical studies collectively of the
Property that Buyer may deem necessary or advisable (collectively, the
“Inspections”) during the Inspection Period, on the terms set forth in this
Section 5. Notwithstanding the foregoing, Buyer shall not conduct invasive
testing of any kind (including, without limitation, “Phase II” environmental
testing) without Seller’s prior written consent, which may be withheld in
Seller’s sole and absolute discretion. Buyer must notify Seller of all
Inspections, and Buyer’s right to conduct the Inspections shall be subject to
rights of Tenants and to such conditions as may be reasonably imposed by Seller
in order to avoid disruption of the day to day operations at the Property.
Buyer’s right to conduct Inspections shall include the right to interview
Tenants and governmental officials.

5.2. Buyer and its agents shall maintain equipment and other materials in an
orderly manner while they are located on the Property and in locations specified
by Seller. Buyer agrees to remove all debris and trash resulting from the
Inspections on a daily basis and to remove all equipment and other materials
used by Buyer or its agents as soon as the activity for which such equipment and
other materials are used is completed. Buyer and its agents shall take all
appropriate measures for the safety of persons and property on the Property
related to the Inspections and shall comply with all applicable legal
requirements. Buyer shall restore any damage to the Property resulting from the
Inspections, including, but not limited to, repair of surface openings resulting
from tests. Buyer agrees to promptly discharge any liens that may be imposed
against the Property as a result of the Inspections.

5.3. Buyer shall indemnify, save and hold Seller and Seller’s officers, agents,
employees, directors, trustees, invitees, successors and assigns (collectively
“Indemnitees”) harmless against all losses, costs, expenses, liabilities,
claims, litigation, demands, proceedings and damages (including but not limited
to attorney’s fees) suffered or incurred by Seller or any such Indemnitees
arising out of and limited to the Inspections, provided that Buyer shall not
incur any liability due to the discovery of the condition of any “hazardous
substances” or other circumstances at the Property. Buyer waives any claims
against Seller arising out of the Inspections or this Agreement other than
claims that are caused by or arise from any willful misconduct or gross
negligence of Seller. Buyer hereby assume all responsibility for claims against
Seller by the contractors, subcontractors, employees and agents of Buyer other
than claims that are caused by or arise from Seller’s willful misconduct or
gross negligence.

 

5



--------------------------------------------------------------------------------

5.4. During the term of this Agreement and at all times during which access is
available to Buyer, Buyer shall maintain, and shall require its subcontractors
and agents to maintain, insurance in form and substance reasonably satisfactory
to Seller, with insurance companies reasonably acceptable to Seller, as follows:
Comprehensive General Liability or Commercial General Liability Insurance, with
limits of not less than One Million Dollars ($1,000,000.00) combined single
limit per occurrence and not less than Two Million Dollars ($2,000,000.00) on a
general aggregate basis, for bodily injury, death and property damage; and
Excess (umbrella) liability insurance with liability insurance with limits of
not less than Five Million Dollars ($5,000,000.00) per occurrence. Each policy
of insurance required hereunder shall name Seller as an additional insured.
Further, each such policy of insurance shall state that such policy is primary
and noncontributing with any insurance carried by Seller. Such policy shall
contain a provision that the naming of the additional insured shall not negate
any right the additional insured would have had as a claimant under the policy
if not so named and shall contain severability of interest and cross-liability
clauses. A certificate, together with any endorsements to the policy required to
evidence the coverage which is to be obtained hereunder, shall be delivered to
Seller prior to entry on the Property. The certificate shall expressly provide
that no less than thirty (30) days prior written notice shall be given Seller in
the event of any material alteration to or cancellation of the coverages
evidenced by said certificate. A renewal certificate for each of the policies
required in this Section shall be delivered to Seller not less than thirty
(30) days prior to the expiration date of the term of such policy. Any policies
required by the provisions of this Section may be made a part of a blanket
policy of insurance with a “per project, per location endorsement” so long as
such blanket policy contains all of the provisions required herein and does not
reduce the coverage, impair the rights of the other party to this Agreement or
negate the requirements of this Agreement.

 

6. Approval.

6.1. Buyer shall have until and including 5:00 p.m. Pacific Time on the date
that is forty-five (45) days following the Effective Date (“Inspection Period”)
to review and approve or disapprove the Due Diligence Items, the Inspections and
the condition of the Property. If the Due Diligence Items or the Inspections
show any fact, matter or condition to exist with respect to the Property that is
unacceptable to Buyer, in Buyer’s sole discretion, then Buyer shall be entitled,
as its sole and exclusive remedy, either: (i) to terminate this Agreement by
providing written notice to Seller and Escrow on or prior to the expiration of
the Inspection Period (a “Termination Notice”); or (ii) to waive such facts,
matters or conditions and proceed with the transaction contemplated by this
Agreement. If Buyer timely provides a Termination Notice, this Agreement and the
Escrow shall thereupon be terminated; Buyer shall not be entitled to purchase
the Property; Seller shall not be obligated to sell the Property to Buyer; Buyer
shall be entitled to an immediate refund of the Deposit; and the parties shall
be relieved of any further obligation to each other with respect to the
Property, except as expressly provided in this Agreement (except that if Seller
is in default at the time of such termination, Section 14.1 shall additionally
apply). If Buyer fails to timely provide a Termination Notice, the Due Diligence
Items, Inspections and condition of the Property shall be deemed approved by
Buyer, Buyer shall be deemed to have waived its right to terminate this
Agreement pursuant to this Section 6.1; and the parties shall be obligated to
close the transaction contemplated hereby, except as may otherwise be provided
herein.

 

6



--------------------------------------------------------------------------------

6.2. Notwithstanding anything to the contrary contained in this Agreement, Buyer
hereby agrees that, in the event this Agreement is terminated for any reason, at
no expense to Buyer, Buyer shall promptly return to Seller all Due Diligence
Items which have been delivered to Buyer, and, upon Seller’s written request,
with copies of all reports, drawings, plans, studies, summaries, surveys, maps
and other data prepared by third parties relating to the Property, subject to
restrictions on Buyer’s ability to make any such materials available to Seller
that are imposed in any agreement with a third party consultant preparing any
such reports or materials (“Buyer’s Reports”); provided, however, that delivery
of such copies and information by Buyer shall be without warranty or
representation whatsoever, express or implied, including, without limitation,
any warranty or representation as to ownership, accuracy, adequacy or
completeness thereof or otherwise. Buyer shall cooperate with Seller at no
expense to Buyer in order to obtain a waiver of any such restrictions.

6.3. On or prior to the expiration of the Inspection Period, Buyer will
designate in a written notice to Seller which Contracts, if any, Buyer elects
not to assume. At Seller’s expense, Seller shall terminate the Contracts, if
any, that Buyer elects not to assume by means of a notice of termination to be
delivered at Closing; provided, however, as a condition thereof, such Contracts
must be terminable, pursuant to their terms, on or before the Closing. Seller
shall have no obligation to terminate any Contract that is not terminable
pursuant to the terms thereof, however, Seller shall use commercially reasonable
efforts to do so. Taking into account any credits or prorations to be made
pursuant to this Agreement for payments coming due after Closing but accruing
prior to Closing, Buyer will assume the obligations arising from and after the
Closing Date under those Contracts which Buyer agrees to assume.

 

7. Escrow.

7.1. Instructions. The purchase and sale of the Property shall be consummated
through an escrow (“Escrow”) to be opened with Escrow Holder. This Agreement
shall be considered as the escrow instructions between the parties, with such
further instructions as Escrow Holder may reasonably require in order to clarify
its duties and responsibilities. If Escrow Holder shall reasonably require
further escrow instructions, Escrow Holder may prepare such instructions on its
usual form. Such reasonable further instructions shall be promptly signed by
Buyer and Seller and returned to Escrow Holder within three (3) business days of
receipt thereof. In the event of any conflict between the terms and conditions
of this Agreement and such further instructions, the terms and conditions of
this Agreement shall control.

7.2. Closing. Escrow shall close (the “Closing”) on or before November 20, 2012
(as such date may be extended in accordance with the terms of this Agreement,
the “Closing Date”).

7.3. Buyer Required to Deliver. On or before Closing (unless otherwise noted),
Buyer shall deliver to Escrow the following:

7.3.1. Within three (3) business days after the Effective Date, the Deposit;

7.3.2. The balance of the Purchase Price, subject to the closing adjustments,
credits and prorations contemplated hereby;

7.3.3. Two (2) original counterparts of a duly executed and acknowledged
assignment and assumption agreement with respect to the Ground Lease (the
“Ground Lease Assignment”) in favor of Buyer in form reasonably acceptable to
Buyer and otherwise recordable in the applicable jurisdiction where the Property
is located;

 

7



--------------------------------------------------------------------------------

7.3.4. Two (2) original counterparts executed by Buyer of an assignment and
assumption agreement in substantially the form attached hereto as Exhibit C,
whereby Seller assigns and conveys to Buyer all of Seller’s right, title and
interest in, and Buyer assumes all of Seller’s obligations under, the Leases,
the Contracts being assumed, the Permits, and the Warranties (the “Assignment
and Assumption Agreement”);

7.3.5. Two (2) original counterparts executed by Buyer of the Closing Statement
(as hereinafter defined); provided, however that such executed Closing Statement
may be transmitted by facsimile and/or e-mail so long as two (2) original
counterparts are deposited with Federal Express or other nationally recognized
overnight delivery service on the Closing Date for delivery to Escrow Holder the
next business day; and

7.3.6. Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Buyer and the authority of the
person or persons who are executing the various documents on behalf of Buyer in
connection with the purchase of the Property.

7.3.7. Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.

7.4. Seller Required to Deliver. On or before Closing (unless otherwise noted),
Seller shall deliver to Escrow the following:

7.4.1. A duly executed and acknowledged special warranty deed (the “Deed”),
conveying fee title to the Improvements, in favor of the Buyer, in substantially
the same form as Exhibit D attached hereto and that is otherwise recordable in
the jurisdiction where the Property is located, and two (2) original
counterparts of the duly executed and acknowledged Ground Lease Assignment;

7.4.2. Two (2) original counterparts executed by Seller of the Assignment and
Assumption Agreement;

7.4.3. A bill of sale of the Personal Property, if any, without warranty, in
favor of Buyer and duly executed by Seller, in substantially the form attached
hereto as Exhibit E;

7.4.4. Two (2) original counterparts executed by Seller of the Closing
Statement; provided, however, that such executed Closing Statement may be
transmitted by facsimile and/or e-mail so long as two (2) original counterparts
are deposited with Federal Express or other nationally recognized overnight
delivery service on the Closing Date for delivery to Escrow Holder the next
business day;

7.4.5. Within two (2) business days following Closing, originals of all
documents in the possession of Seller relating to the operation of the Property
including all Leases, the Ground Lease, and all operating statements, permits,
licenses, approvals, plans, specifications, guaranties and/or warranties.

 

8



--------------------------------------------------------------------------------

7.4.6. An executed certificate of non-foreign status;

7.4.7. Such evidence, documents, customary affidavits and customary
indemnifications as may be reasonably required by the Title Company as a
precondition to the issuance of the Title Policy relating to: (i) mechanics’ or
materialmen’s liens; (ii) parties in possession; (iii) the status and capacity
of Seller and the authority of the person or persons who are executing the
various documents on behalf of Seller in connection with the sale of the
Property (or as the same may be required by Buyer); and/or (iv) any other matter
reasonably required to enable the Title Company to issue the Title Policy and
endorsements thereto;

7.4.8. A letter from Seller addressed to each Tenant informing such Tenant of
the change in ownership and directing that future rent payments be made to
Buyer;

7.4.9. Seller shall make available at the Property, all keys to all buildings
and other improvements located on the Property, combinations to any safes
thereon, and security devices therein in Seller’s possession;

7.4.10. Within two (2) business days following Closing, Seller shall make
available at the Property all records and files relating to the management or
operation of the Property, including, without limitation, all insurance
policies, security contracts, tenant files (including correspondence), property
tax bills and calculations used to prepare statements of rental increases under
the Leases and statements of common area charges, insurance, property taxes and
other charges which are paid by tenants of the Real Property; and

7.4.11. Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.

The obligation of Seller to deliver any of the above items after Closing shall
survive Closing.

7.5. Buyer’s Costs. Buyer shall pay the following:

7.5.1. One half (1/2) of Escrow Holder’s fees, costs and expenses;

7.5.2. If desired by Buyer, Title’s Company’s charges for extended coverage
under the Title Policy and any endorsements thereto (but excluding the cost of
the premium for the Title Policy);

7.5.3. If desired by Buyer, the costs associated with obtaining or updating the
Survey; and

7.5.4. All other costs not itemized above which are customarily borne by buyers
of real property in the county in which the Property is situated.

 

9



--------------------------------------------------------------------------------

7.6. Seller’s Costs. Seller shall pay the following:

7.6.1. One half ( 1/2) of Escrow Holder’s fees, costs and expenses;

7.6.2. Title Company’s premium for the Title Policy.

7.6.3. All transfer taxes and costs of recording the Deed and Ground Lease
Assignment;

7.6.4. Costs of Seller’s counsel; and

7.6.5. All other costs not itemized above which are customarily borne by sellers
of real property in the county in which the Property is situated.

7.7. Prorations.

7.7.1. Items to be Prorated. The following shall be prorated between Seller and
Buyer as of the Closing Date with Seller being deemed the owner of the Property
as of the Closing Date:

7.7.1.1. Taxes and Assessments. All non-delinquent real property taxes,
assessments and other governmental impositions of any kind or nature, including,
without limitation, any special assessments or similar charges (collectively,
“Taxes”), which relate to the tax year within which the Closing occurs based
upon the actual number of days in the tax year. With respect to any portion of
the Taxes which are payable by any Tenant directly to the authorities, no
proration or adjustment shall be made. The proration for Taxes shall be based
upon the most recently issued tax bill for the Property, and shall be calculated
based upon the maximum early payment discount available. The prorations for
Taxes which are made at Closing shall be subject to re-proration after Closing
as provided herein. Upon the Closing, Buyer shall be responsible for Taxes
payable from and after the Closing. In no event shall Seller be charged with or
be responsible for any increase in Taxes resulting from the sale of the Property
or from any improvements made or leases entered into after the Closing.

7.7.1.2. Rents. Buyer will receive a credit at the Closing for all rents
collected by Seller prior to the Closing and allocable to the period from and
after the Closing based upon the actual number of days in the month. No credit
shall be given Seller for accrued and unpaid rent or any other non-current sums
due from Tenants until these sums are paid, and Seller shall retain the right to
collect any such rent provided Seller does not sue to evict any tenants or
terminate any Leases. Buyer shall cooperate with Seller after the Closing to
collect any rent under the Leases which has accrued as of the Closing; provided,
however, Buyer shall not be obligated to sue any Tenants or exercise any legal
remedies under the Leases or to incur any expense. All payments collected from
Tenants after the Closing shall first be applied to the month in which the
Closing occurs, then to any rent due to Buyer for the period after Closing and
finally to any rent due to Seller for the period prior to Closing; payments
collected by either party after Closing shall be paid over to the party entitled
thereto under this Section 7.7.1.2 within five (5) business days after receipt
thereof.

 

10



--------------------------------------------------------------------------------

7.7.1.3. CAM Expenses. To the extent that Tenants are reimbursing Seller as
landlord under the Leases for common area maintenance and other operating
expenses (collectively, “CAM Charges”), CAM Charges shall be prorated at Closing
and, as provided below, again subsequent to Closing. Prorations shall be made as
of the date of Closing on a lease-by-lease basis with each party being entitled
to receive a portion of the CAM Charges payable under each Lease for the CAM
Lease Year (as hereinafter defined) in which Closing occurs, which portion shall
be equal to the actual CAM Charges incurred during the party’s respective
periods of ownership of the Property during the CAM Lease Year. As used herein,
the term “CAM Lease Year” means the twelve (12) month period as to which annual
CAM Charges are owed under each Lease. Five (5) days prior to Closing, Seller
shall submit to Buyer an itemization of its actual CAM Charges through such date
and the amount of CAM Charges received by Seller as of such date, together with
an estimate of CAM Charges to be incurred through the Closing Date. In the event
that Seller has received CAM Charges payments in excess of its actually incurred
CAM Charges, Buyer shall be entitled to receive a credit against the Purchase
Price for the excess. In the event that Seller has received CAM Charges payments
less than its actual CAM Charges operating expenses, to the extent that the
Leases provide for a “true up” at the end of the CAM Lease Year, Seller shall be
entitled to receive any deficit, but only after Buyer has received any true up
payment from the Tenant. Upon receipt by either party of any CAM Charges true up
payment from a Tenant, the party receiving the same shall provide to the other
party its allocable share of the “true up” payment within five (5) business days
of the receipt thereof.

7.7.1.4. Operating Expenses. All operating expenses, including all charges under
the Contracts which are assumed by Buyer but excluding CAM Charges, shall be
prorated, and as to each service provider, operating expenses payable or paid to
such service provider in respect to the billing period of such service provider
in which the Closing occurs (the “Current Billing Period”), shall be prorated on
a per diem basis based upon the number of days in the Current Billing Period
prior to the Closing and the number of days in the Current Billing Period from
and after the Closing, and assuming that all charges are incurred uniformly
during the Current Billing Period. If actual bills for the Current Billing
Period are unavailable as of the Closing, then such proration shall be made on
an estimated basis based upon the most recently issued bills, subject to
readjustment upon receipt of actual bills.

7.7.1.5. Security Deposits; Rent Concessions; The Buyer shall receive a credit
at Closing from the Seller in the amount of the sum of: (i) prepaid rentals and
other tenant charges (which apply to the period after Closing) and security
deposits (including any portion thereof which may be designated as prepaid rent)
under the Leases; (ii) any and all rent concessions which relate to the current
terms of the Leases and are unpaid, unapplied and/or unutilized; (iii) any and
all tenant improvement allowances which relate to the current terms of the
Leases and are unpaid, unapplied and/or unutilized; and (iv) the cost, as
estimated by the parties in their reasonable discretion, of any and all
non-monetary tenant inducement obligations of the Seller, as landlord or lessor
under the Leases, which relate to the current terms of the Leases (e.g.,
painting and carpeting) and are unperformed. In the event that any security
deposits are in the form of letters of credit or other financial instruments
(the “Non-Cash Security Deposits”), after the Closing, Seller will cooperate
with Buyer to have Buyer named as beneficiary under the Non-Cash Security
Deposits; provided that such cooperation shall be at no cost or expense to
Seller. Buyer will not receive a credit against the Purchase Price for the
Non-Cash Security Deposits.

 

11



--------------------------------------------------------------------------------

7.7.1.6. Percentage Rent. Any percentage rents due or paid under any of the
Leases (“Percentage Rent”) shall be prorated between Buyer and Seller outside of
Closing as of the Closing on a Lease-by-Lease basis, as follows; (a) Seller
shall be entitled to receive the portion of the Percentage Rent under each Lease
for the Lease Year in which Closing occurs, which portion shall be the ratio of
the number of days of said Lease Year in which Seller was Landlord under the
Lease to the total number of days in the Lease Year, and (b) Buyer shall receive
the balance of Percentage Rent paid under each Lease for the Lease Year. As used
herein, the term “Lease Year” means the twelve (12) month period as to which
annual Percentage Rent is owed under each Lease. Upon receipt by either Buyer or
Seller of any gross sales reports (“Gross Sales Reports”) and any full or
partial payment of Percentage Rent from any tenant of the Property, the party
receiving the same shall provide to the other party a copy of the Gross Sales
Report and a check for the other party’s prorata share of the Percentage Rent
within five (5) days of the receipt thereof. In the event that the Tenant only
remits a partial payment, then the amount to be remitted to the other party
shall be its prorata share of the partial payment. Nothing contained herein
shall be deemed or construed to require either Buyer or Seller to pay to the
other party its prorata share of the Percentage Rent prior to receiving the
Percentage Rent from the Tenant, and the acceptance or negotiation of any check
for Percentage Rent by either party shall not be deemed a waiver of that party’s
right to contest the accuracy or amount of the Percentage Rent paid by the
Tenant.

7.7.2. Calculation; Reproration. Prior to Closing the Seller and Escrow Holder
shall jointly prepare an estimated closing statement which shall set forth the
costs payable under Sections 7.5 and 7.6 and the prorations and credits provided
for in Section 7.7.1 and elsewhere in this Agreement. Any item which cannot be
finally prorated because of the unavailability of information shall be
tentatively prorated on the basis of the best data then available and adjusted
when the information is available in accordance with this subsection. The
estimated closing statement as adjusted as aforesaid and approved in writing by
the parties shall be referred to herein as the “Closing Statement.” If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that any adjustment shall
be made, if at all, within sixty (60) days after the Closing (except with
respect to CAM Charges, in which case such adjustment shall be made within
thirty (30) days after the information necessary to perform such adjustment is
available, and except with respect to Taxes, in which case such adjustment shall
be made within thirty (30) days after the final tax bill is available), and if a
party fails to request an adjustment to the Closing Statement by a written
notice delivered to the other party within the applicable period set forth above
(such notice to specify in reasonable detail the items within the Closing
Statement that such party desires to adjust and the reasons for such
adjustment), then the prorations and credits set forth in the Closing Statement
shall be binding and conclusive against such party.

 

12



--------------------------------------------------------------------------------

7.7.3. Items Not Prorated. Seller and Buyer agree that (i) on the Closing, the
Property will not be subject to any financing arranged by Seller; (ii) none of
the insurance policies relating to the Property will be assigned to Buyer, and
Buyer shall responsible for arranging for its own insurance effective
immediately after the Closing Date; and (iii) utilities, including telephone,
electricity, water and gas, shall be read on the Closing Date, and Buyer shall
be responsible for all the necessary actions needed to arrange for utilities to
be transferred to the name of Buyer immediately after the Closing Date,
including the posting of any required deposits, and Seller shall be entitled to
recover and retain from the providers of such utilities any refunds or
overpayments to the extent applicable to the period prior to the Closing, and
any utility deposits which it or its predecessors may have posted. Accordingly,
there will be no prorations for debt service, insurance or utilities. In the
event a meter reading is unavailable for any particular utility, such utility
shall be prorated in the manner provided in Section 7.7.2 above.

7.7.4. Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.

7.7.5. Survival. This Section 7.7 shall survive the Closing.

 

8. Representations, Warranties, and Covenants.

8.1. Representations of Seller. Seller hereby represents and warrants as of the
date hereof to Buyer as follows:

8.1.1. Seller is a limited partnership duly formed and validly existing under
the laws of the State of California. Subject to receipt of the approvals
described in Section 10.2.2, Seller has full power and authority to enter into
this Agreement, to perform this Agreement and to consummate the transactions
contemplated hereby. This Agreement is a legal, valid and binding, obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.

8.1.2. There are no outstanding rights of first refusal, rights of reverter or
options to purchase relating to the Property or any interest therein. To
Seller’s knowledge, there are no unrecorded or undisclosed documents or other
matters which affect title to the Property in any material respect.

8.1.3. No authorization, consent or approval of any governmental authority
(including, without limitation, courts), is required for the execution and
delivery by Seller of this Agreement or the performance of its obligations
hereunder (other than Ground Lessor under the Ground Lease, from whom Seller
shall use all commercially reasonable efforts to obtain such consent).

8.1.4. There are no actions, suits or proceedings pending, or, to the best of
Seller’s knowledge, threatened in writing against the Property or Seller.

 

13



--------------------------------------------------------------------------------

8.1.5. Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing its inability
to pay its debts as they come due or (vi) made an offer of settlement, extension
or composition to its creditors generally.

8.1.6. Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (a) the
articles of incorporation and by-laws or other organization certificate and/or
partnership or operating agreement of Seller or (b) any law or any order, writ,
injunction or decree of any court or governmental authority, or (ii) results in
the creation or imposition of any lien, charge or encumbrance upon its property
pursuant to any such agreement or instrument.

8.1.7. There are no pending or, to the best of Seller’s knowledge, threatened
condemnation proceedings relating to the Property.

8.1.8. Seller has delivered, or within two (2) business days after the Effective
Date will deliver, to Buyer true and complete copies of the Leases. The list of
Leases set forth on Exhibit B attached hereto is true, correct and complete. To
Seller’s knowledge, each of the Leases is in full force and effect. Seller is
“landlord” or “lessor” under the Leases and is entitled to assign to Buyer,
without the consent of any party, the Leases. Except as otherwise set forth in
the Due Diligence Items, Seller has not received or delivered a written notice
of any default under any Lease which has not been cured or waived, and Seller is
not in default under any of the Leases. Except as otherwise set forth in the Due
Diligence Items, to Seller’s knowledge, no Tenant is in non-monetary or monetary
default under the Leases. No Tenant has asserted in writing any present or
future claim of offset or other defense in respect of its or Seller’s
obligations under its respective Tenant Lease. To Seller’s knowledge, no Tenant
has (i) filed for bankruptcy or taken any similar debtor protection measure,
(ii) discontinued operations at the Property or (iii) given Seller written
notice of its intent to do so.

8.1.9. Seller has delivered or made available to Buyer true and complete copies
of all Contracts. Seller has not, within the last year, received any written
notice of any default under any Contract that has not been cured or waived.

8.1.10. There are no tenant improvement allowances, non-monetary tenant
improvement obligations of Landlord, leasing commissions and/or rent concessions
with respect to the current term of any Lease except as disclosed on Schedule
8.1.10 attached hereto.

8.1.11. To Seller’s knowledge, neither Seller, nor any other party is in default
under any recorded declaration, reciprocal easement agreement, or similar
recorded title document which grants access to a public road and/or parking
rights to Seller.

 

14



--------------------------------------------------------------------------------

8.1.12. Except as otherwise set forth in the Due Diligence Items, Seller has not
received any written notice from any governmental agency requiring the
correction of any condition with respect to the Property, or any part thereof,
by reason of a violation of any applicable federal, state, county or municipal
law, code, rule or regulation (including without limitation any law, code, rule
or regulation relating to environmental conditions and those relating to the
Americans With Disabilities Act), which has not been cured or waived. To
Seller’s knowledge, except as otherwise set forth in the Due Diligence Items,
Seller and the Property are in compliance with all applicable federal, state,
county and municipal laws, codes, rules and/or regulations (including without
limitation any law, code, rule or regulation relating to environmental
conditions and those relating to the Americans With Disabilities Act).

8.1.13. Except as otherwise set forth in the Due Diligence Items, there is no
pending or, to the best of Seller’s knowledge, threatened in writing request,
application or proceeding to alter or restrict the zoning or other use
restrictions applicable to the Property.

8.1.14. Except as otherwise set forth in the Due Diligence Items, Seller has not
received any written notice of an intention to revoke any certificate of
occupancy, license, or permit, issued in connection with the Property which is
required by Seller for its use, occupancy or operations.

8.1.15. Except as otherwise set forth in the Due Diligence Items, Seller has not
received any written notice relating to the operation of the Property from any
agency, board, commission, bureau or other instrumentality of any government,
whether federal, state or local, that, Seller is not in compliance in all
material respects with, any and all applicable statutes, rules, regulations and
requirements of all federal, state and local commissions, boards, bureaus and
agencies having jurisdiction over Seller and the Land and Improvements.

8.1.16. Seller has delivered to Buyer a true and complete copy of the Ground
Lease, and the list of documents which comprise the Ground Lease set forth in
Section 1.1 above is true, correct and complete. Seller has not received or
delivered any written notice of a default under the Ground Lease which has not
been cured or waived. To Seller’s knowledge, Ground Lessor has not filed for
bankruptcy or taken any similar debtor-protection measure or given notice of its
intention to do any of the foregoing. Neither Seller nor Ground Lessor is in
default under the Ground Lease that has not been cured or waived.

8.1.17. Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).

8.1.18. References to the “knowledge” of Seller in this Agreement shall refer
only to the actual knowledge of Gary Wescombe and shall not be construed, by
imputation or otherwise, to refer to the knowledge of Seller or any affiliate of
Seller, or to any other officers, agents, managers, representatives or employees
of Seller or any affiliates thereof, or to impose upon Gary Wescombe any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains. Gary Wescombe shall have no personal liability with respect to any
matters set forth in this Agreement or any of Seller’s representations and/or
warranties herein being or becoming untrue, inaccurate or incomplete.

 

15



--------------------------------------------------------------------------------

8.2. Approval of Property; Limitations on Seller Representations and Warranties.

8.2.1. Except as is specifically provided in Section 8.1 of this Agreement,
Seller makes no representations or warranties as to the truth, accuracy,
completeness, methodology of preparation or otherwise concerning any engineering
or environmental reports, audits, the materials prepared by Seller or any other
materials, data or other information whatsoever supplied to Buyer in connection
with Buyer’s inspection of the Property. Except as otherwise provided herein, it
is the parties’ express understanding and agreement that such materials are
provided only for Buyer’s convenience in making its own examination and
determination prior to the expiration of the Inspection Period as to whether it
wishes to purchase the Property, and, in doing so, Buyer shall rely exclusively
on its own independent investigation and evaluation of every aspect of the
Property and not on any materials supplied by Seller. Except as may be
specifically provided elsewhere in this Agreement, Buyer expressly disclaims any
intent to rely on any such materials provided to it by Seller in connection with
its inspection and agrees that it shall rely solely on its own independently
developed or verified information. Except with respect to all obligations in
this Agreement (including, without limitation, Seller’s express representations
and warranties) that are expressly stated to survive Closing and the indemnity
provisions contained in the documents delivered in connection with the closing
of the transactions contemplated by this Agreement (collectively, the “Surviving
Obligations”), Buyer hereby releases Seller and Seller’s officers, agents,
representatives, employees, directors, trustees, invitees, successors and
assigns from any and all claims, demands and causes of action, past, present and
future that Buyer may have relating to (i) the condition of the Property at any
time, before or after the Closing, including, without limitation, the presence
of any hazardous materials; or (ii) any other matter pertaining to the Property.
This release shall survive the Closing or the termination of this Agreement.

8.2.2. In the event of any material breach by Seller of any of the preceding
representations or warranties which is discovered by Buyer prior to Closing,
Buyer’s sole remedy shall be either: (i) upon written notice to Seller
describing such breach and seven (7) days thereafter during which period Seller
may endeavor to cure such breach, if Seller is unable to so cure, to elect in
writing to terminate this Agreement, in which case Seller shall reimburse Buyer
within three (3) days after such termination for all Buyer’s costs associated
with the Property (including without limitation its negotiation to acquire, and
evaluation of, the Property), not to exceed Fifty Thousand Dollars ($50,000.00)
(the foregoing reimbursement obligation of Seller shall survive such termination
of this Agreement); or (ii) waive such breach and proceed with the Closing. As
used in the prior sentence, Buyer shall not be deemed to have “discovered” a
material breach by Seller of any of the preceding representations or warranties
unless Buyer obtains actual knowledge of the same (which shall not be deemed to
occur by the mere receipt of the Due Diligence Items with respect to the
contents therein). In the event of any material breach by Seller of any of such
representations or warranties or any other material breach by Seller of any
other provision of this Agreement or any agreement delivered in connection
herewith discovered after Closing, Seller shall be liable only for direct and
actual damages suffered by Buyer on account of Seller’s breach, up to the
applicable limits described hereunder, and shall in no event be liable for
consequential or punitive damages. Any liability of Seller hereunder for breach
of any such representations or warranties shall be limited to a maximum
aggregate cap of Five Hundred Thousand and No/100 Dollars ($500,000.00). Notice
of such claim must be delivered to Seller in writing within nine (9) months of
the Closing Date. In no event shall Seller be liable for any indirect or
consequential damages on account of Seller’s breach of any representation or
warranty contained in this Agreement. Seller’s representations and warranties
set forth in Section 8.1 shall survive the Closing for a period of nine
(9) months.

 

16



--------------------------------------------------------------------------------

8.2.3. Approval of Property. Except as otherwise provided herein, the
consummation of the purchase and sale of the Property pursuant to this Agreement
shall be deemed Buyer’s acknowledgement that it has had an adequate opportunity
to make such legal, factual and other inspections, inquiries and investigations
as it deems necessary, desirable or appropriate with respect to the Property.
Such inspections, inquiries and investigations of Buyer shall be deemed to
include, but shall not be limited to, any leases and contracts pertaining to the
Property, the physical components of all portions of the Property, the physical
condition of the Property, such state of facts as an accurate survey,
environmental report and inspection would show and the present and future zoning
ordinance, ordinances and resolutions. Except as expressly provided in this
Agreement or the Closing documents, Buyer shall not be entitled to and shall not
rely upon, Seller or Seller’s agents with regard to, and Seller will not and
does not make any representation or warranty with respect to: (i) the quality,
nature, adequacy or physical condition of the Property including, but not
limited to, the structural elements, foundation, roof, appurtenances, access,
landscaping, parking facilities or the electrical, mechanical, HVAC, plumbing,
sewage or utility systems, facilities or appliances at the Property, if any;
(ii) the quality, nature, adequacy or physical condition of soils or the
existence of ground water at the Property; (iii) the existence, quality, nature,
adequacy or physical condition of any utilities serving the Property; (iv) the
development potential of the Property, its habitability or merchantability or
the fitness, suitability or adequacy of the Property for any particular purpose;
(v) the zoning or other legal status of the Property; (vi) the Property or its
operations’ compliance with any applicable codes, laws, regulations, statutes,
ordinances, covenants, conditions or restrictions of any governmental or
quasi-governmental entity or of any other person or entity; (vii) the quality of
any labor or materials relating in any way to the Property; or (viii) the
condition of title to the Property or the nature, status and extent of any
right-of-way, lease, right of redemption, possession, lien, encumbrance,
license, reservation, covenant, condition, restriction or any other matter
affecting the Property except as expressly set forth in this Agreement. EXCEPT
AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR THE CLOSING DOCUMENTS, SELLER HAS
NOT, DOES NOT AND WILL NOT MAKE ANY WARRANTIES OR REPRESENTATIONS WITH RESPECT
TO THE PROPERTY AND SELLER SPECIFICALLY DISCLAIMS ANY OTHER IMPLIED WARRANTIES
OR WARRANTIES ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIMITED TO,
ANY WARRANTY OF CONDITION, MERCHANTABILITY, HABITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR USE. FURTHERMORE, EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT OR THE CLOSING DOCUMENTS, SELLER HAS NOT, DOES NOT AND WILL NOT MAKE
ANY REPRESENTATION OR WARRANTY WITH REGARD TO COMPLIANCE WITH ANY ENVIRONMENTAL
PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR
REQUIREMENTS INCLUDING, BUT NOT LIMITED TO, THOSE PERTAINING TO THE HANDLING,
GENERATING, TREATING, STORING OR DISPOSING OF ANY HAZARDOUS WASTE OR SUBSTANCE
INCLUDING, WITHOUT LIMITATION, ASBESTOS, PCB AND RADON. BUYER ACKNOWLEDGES THAT
BUYER IS A SOPHISTICATED BUYER FAMILIAR WITH THIS TYPE OF PROPERTY AND THAT,
SUBJECT ONLY

 

17



--------------------------------------------------------------------------------

TO THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT OR CLOSING DOCUMENTS,
BUYER WILL BE ACQUIRING THE PROPERTY “AS IS AND WHERE IS, WITH ALL FAULTS,” IN
ITS PRESENT STATE AND CONDITION, SUBJECT ONLY TO NORMAL WEAR AND TEAR AND BUYER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS AND CONDITIONS MAY NOT HAVE BEEN
REVEALED BY BUYER’S INSPECTIONS AND INVESTIGATIONS. BUYER SHALL ALSO ACKNOWLEDGE
AND AGREE THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS
COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY
THIRD PARTY. THE TERMS AND CONDITIONS OF THIS SECTION SHALL SURVIVE THE CLOSING,
AND NOT MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS. SELLER SHALL NOT BE
LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS
OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER,
AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET
FORTH OR REFERRED TO IN THIS AGREEMENT. EXCEPT WITH REGARD TO THE OBLIGATIONS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE REPRESENTATIONS AND WARRANTIES IN
SECTION 8.1 HEREOF OR IN THE CLOSING DOCUMENTS, BUYER HEREBY RELEASES SELLER AND
ITS AGENTS, REPRESENTATIVES AND EMPLOYEES FROM ANY AND ALL LIABILITY RELATING TO
THE CONDITION OF THE PROPERTY BEFORE OR AFTER THE CLOSING AND ANY OTHER MATTER
RELATING TO THE PROPERTY, WHETHER KNOWN OR UNKNOWN AT THE TIME OF THE CLOSING.

8.2.4. Release. Except as expressly set forth in this Agreement or any document
delivered in connection with Closing to the contrary and except for any claims
arising under the express representations, warranties or covenants of Seller
under this Agreement or under the indemnity provisions of any document delivered
in connection with the Closing, Buyer for itself and its agents, affiliates,
successors and assigns, hereby releases and forever discharges Seller, and any
party related to or affiliated with Seller and their respective successors and
assigns (the “Seller Related Parties”) from and against any and all claims at
law or equity which Buyer or any party related to or affiliated with Buyer and
their respective successors and assigns (each a “Buyer Related Party”), whether
known or unknown at the time of this agreement, which Buyer or a Buyer Related
Party has or may have in the future, arising from or related to any matter or
thing relating to or in connection with the Property, including but not limited
to, the documents and information referred to in this Agreement, the Leases and
the Tenants, any construction defects, errors or omissions in the design or
construction and arising out of the physical, environmental, economic or legal
condition of the Property, including, without limitation, any claim for
indemnification or contribution arising under the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. Section 9601, et. seq.) or
any similar federal, state or local statute, rule or ordinance relating to
liability of property owners or operators for environmental matters. For the
foregoing purposes, Buyer hereby specifically waives the provisions of
Section 1542 of the California Civil Code and any similar law of any other
state, territory or jurisdiction. Section 1542 provides:

 

18



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

BUYER HEREBY SPECIFICALLY ACKNOWLEDGES THAT BUYER HAS CAREFULLY REVIEWED THIS
SUBSECTION AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL AND THAT THE PROVISIONS
OF THIS SUBSECTION ARE A MATERIAL PART OF THIS AGREEMENT.

INITIALS ON BEHALF OF BUYER:                    

8.3. Covenants of Seller. Seller hereby covenants as follows:

8.3.1. At all times from the Effective Date through the Closing Date, Seller
shall cause to be in force fire and extended coverage insurance upon the
Property and public liability insurance with respect to damage or injury to
persons or property occurring on the Property in at least such amounts as are
maintained by Seller on the Effective Date.

8.3.2. From the Effective Date through the Closing Date, Seller shall not modify
or amend the Ground Lease, without Buyer’s prior written consent, which may be
withheld in Buyer’s sole discretion. After the Effective Date, Seller shall copy
Buyer on any and all correspondence received from or sent to Ground Lessor
regarding the Ground Lease. Seller shall comply with its obligations as ground
lessee under the Ground Lease in all respects.

8.3.3. From the Effective Date through the Closing Date, Seller will not enter
into any new lease with respect to the Property, or modify an existing Lease,
without Buyer’s prior written consent, which may be withheld in Buyer’s
reasonable discretion prior to the expiration of the Inspection Period and
Buyer’s sole discretion after the expiration of the Inspection Period. Exercise
of a renewal option or expansion shall not be considered a “new lease” for
purposes of this Section 8.3.3. Buyer shall have five (5) business days in which
to approve or disapprove of any new lease for which it has a right to consent.
Failure to respond in writing within said time period shall be deemed to be
consent. After the Effective Date, Seller shall copy Buyer on any and all
correspondence received from or sent to Tenants regarding the Leases. Seller
shall comply with its obligations as lessor under the Leases in all respects.

8.3.4. From the Effective Date through the Closing Date, Seller shall not sell,
assign or convey any right, title or interest whatsoever in or to the Property,
or create or permit to attach any lien, security interest, easement,
encumbrance, charge or condition affecting the Property (other than the
Permitted Exceptions) without promptly discharging the same prior to Closing.

8.3.5. Except as may be necessary for health and safety, Seller shall not,
without Buyer’s written approval, (a) amend or waive any right under any
Contract; or (b) enter into any agreement of any type affecting the Property
that is not terminable prior to Closing.

 

19



--------------------------------------------------------------------------------

8.3.6. From and after the Effective Date, Seller shall operate the Property in
the manner in which Seller has previously operated the Property; provided,
however, that Seller shall have no obligation to make any capital improvements.

8.3.7. Seller shall provide Buyer with a copy of the monthly operating statement
for the operation of the Property on or before the day which is fifteen
(15) days after the end of each month, commencing with the month during which
the Effective Date occurs and continuing for each full calendar month thereafter
until the Closing Date. Seller represents that such operating statements shall
be those used in the ordinary course of Seller’s business; however, Seller makes
no representation as to the accuracy of completeness of such operating
statements.

8.3.8. At all times prior to Closing, Seller shall not take any action that
would result in a failure to comply in all material respects with all applicable
statutes, rules, regulations and requirements of all federal, state and local
commissions, boards, bureaus and agencies applicable to the Real Property.

8.3.9. Seller shall immediately notify Buyer, in writing, of any event or
condition known to Seller which occurs prior to the Closing, which causes a
change in the facts relating to, or the truth of, any of the representations or
warranties.

9. Representations and Warranties of Buyer. Buyer hereby represents and warrants
to Seller as follows:

9.1. Buyer is a limited liability company duly organized and validly existing
under the laws of the State of Delaware. Buyer has full power and authority to
enter into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. This Agreement is a legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting the rights of creditors
generally.

9.2. The execution, delivery and performance by Buyer of this Agreement, and all
other agreements, instruments and documents referred to or contemplated herein
or therein do not require the consent, waiver, approval, license or
authorization of any person or public authority which has not been obtained and
do not and will not contravene or violate (with or without the giving of notice
or the passage of time or both), the organizational documents of Buyer or any
judgment, injunction, order, law, rule or regulation applicable to Buyer. Buyer
is not a party to, or subject to or bound by, any judgment, injunction or decree
of any court or governmental authority or any lease, agreement, instrument or
document which may restrict or interfere with the performance by Buyer of this
Agreement, or such other leases, agreements, instruments and documents.

Buyer’s representations and warranties set forth in Section 9 shall survive the
Closing for a period of nine (9) months. Any liability of Buyer hereunder for a
breach of any such representations or warranties shall be limited to the same
maximum aggregate cap as set forth in Section 8.2.2 in favor of Seller for a
breach of representations or warranties by Seller.

 

20



--------------------------------------------------------------------------------

10. Conditions Precedent to Closing.

10.1. The obligations of Buyer pursuant to this Agreement shall, at the option
of Buyer, be subject to the following conditions precedent:

10.1.1. All of the representations, warranties and agreements of Seller set
forth in this Agreement shall be true and correct in all material respects as of
the Effective Date and the Closing Date, and Seller shall not have on or prior
to Closing, failed to meet, comply with or perform in any material respect any
conditions or agreements on Seller’s part as required by the terms of this
Agreement.

10.1.2. There shall not exist any encumbrance or title defect that is material
and adverse, as determined by Buyer, affecting the Property except for the
Permitted Exceptions or matters to be satisfied at Closing.

10.1.3. At Closing, the Title Company shall irrevocably commit to issue to Buyer
an ALTA 2006 extended coverage Owner’s Policy of Title Insurance (“Title
Policy”) insuring Buyer’s leasehold title to the Leasehold and fee simple title
to the Improvements, for an amount equal to the Purchase Price, subject only to
the Permitted Exceptions; provided, however, that the Title Company’s failure to
issue such extended coverage Title Policy by reason of Buyer’s failure to obtain
or update the Survey shall not constitute a failure of the condition described
in this Section 10.1.3 as long as the Title Company irrevocably commits to issue
a CLTA standard coverage Owner’s Policy of Title Insurance.

10.1.4. No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained estoppel certificates (each a “Tenant Estoppel”) executed by
Tenants consisting of not less than seventy percent (70%) of the leased rentable
square footage of the Real Property and including all Tenants leasing three
thousand (3,000) square feet or more (any such Tenant, a “Major Tenant”). Seller
shall use commercially reasonable efforts to obtain the Tenant Estoppels. Each
Tenant Estoppel shall be in a form substantially similar to Exhibit D attached
hereto or such form required by the applicable Tenant Lease, and in addition, no
later than three (3) Business Days prior to the date on which Seller intends to
distribute the Tenant Estoppels to the Tenants for their completion and
execution, Seller shall deliver the draft estoppel certificates to Buyer for
Buyer’s review and approval, which approval shall not be unreasonably withheld.
Such Tenant Estoppels shall be consistent with the respective Tenant Lease,
shall not reveal any material default by Seller and/or Tenant, any right to
offset rent by the Tenant, or any claim of the same, and shall be dated no
earlier than thirty (30) days prior to Closing.

10.1.5. No later than five (5) Business Days prior to Closing, Seller shall have
obtained an estoppel certificate as to each recorded declaration, reciprocal
easement agreement or similar recorded title document which grants access to a
public road and/or parking rights to the Seller, to the extent such estoppel
certificates are required to be delivered pursuant to the terms of each such
recorded declaration, reciprocal easement agreement or similar recorded title
document. If such estoppel certificates are not required to be delivered
pursuant to the terms of any such recorded declaration, reciprocal easement
agreement or similar recorded title document, Tenant shall use all commercially
reasonable efforts to obtain the certificate with respect to any

 

21



--------------------------------------------------------------------------------

such recorded declaration, reciprocal easement agreement or similar recorded
title document. The estoppel certificates required by the preceding sentence
shall: (i) be executed by each party entitled to enforce such document;
(ii) confirm that such document is in full force and effect and is unmodified
except as revealed by the Preliminary Report; (iii) confirm that there are no
material defaults by the Seller and/or the Real Property under such document;
(iv) confirm that there are no outstanding and delinquent sums owed by the
Seller that will not paid by Seller prior to the Closing; and (v) be dated no
earlier than sixty (60) days prior to Closing. To Seller’s knowledge, neither
Seller, nor any other party is in default under any recorded declaration,
reciprocal easement agreement, or similar recorded title document which grants
access to a public road and/or parking rights to Seller.

10.1.6. No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained estoppel certificates executed by the Ground Lessor under
the Ground Lease on a commercially reasonable form to be provided by the Buyer
prior to the expiration of the Due Diligence Period (the “Ground Lease
Estoppel”). Such estoppel certificate shall be consistent with the Ground Lease,
shall not reveal any default by any party thereto and shall be dated no earlier
than thirty (30) days prior to Closing. Seller shall use commercially reasonable
efforts to obtain the Ground Lease Estoppel.

10.1.7. No later than the expiration of the Inspection Period, Seller shall have
obtained written consent to the assignment of the Ground Lease to Buyer in a
form reasonably acceptable to Buyer from the Ground Lessor.

The conditions set forth in this Section 10.1 are solely for the benefit of
Buyer and may be waived only by Buyer in writing, in Buyer’s sole and absolute
discretion. At all times Buyer has the right to waive any condition by giving
written notice of such waiver to Seller. Such waiver or waivers must be in
writing to Seller. In the event of a failure to satisfy the conditions precedent
set forth in this Section 10.1, Buyer may terminate this Agreement upon written
notice to Seller, in which event the entire Deposit shall be promptly returned
to Buyer and the parties shall have no further obligations, except those which
expressly survive termination of this Agreement; provided, however, if such
failure constitutes a breach or default of its covenants, representations or
warranties Seller shall remain liable for such breach or default as otherwise
set forth in this Agreement.

10.2. The obligations of Seller under this Agreement shall, at the option of
Seller, be subject to the following conditions precedent:

10.2.1. All of the representations, warranties and agreements of Buyer set forth
in this Agreement shall be true and correct in all material respects as of the
Effective Date, and Buyer shall not have on or prior to Closing, failed to meet,
comply with or perform in any material respect any conditions or agreements on
Buyer’s part as required by the terms of this Agreement.

11. Damage or Destruction Prior to Closing. In the event that the Property
should be damaged by any casualty prior to the Closing, then if the cost of
repairing such damage, as reasonably estimated by Seller, is:

 

22



--------------------------------------------------------------------------------

11.1. Less than Fifty Thousand and No/100 Dollars ($50,000.00), the Closing
shall proceed as scheduled and any insurance proceeds shall be assigned or
distributed to Buyer to the extent not expended by Seller for restoration; or if
said cost is:

11.2. Equal to or greater than Fifty Thousand and No/100 Dollars ($50,000.00),
then either Seller or Buyer may elect to terminate this Agreement, in which case
upon return of the Due Diligence Items the Deposit shall be returned to Buyer
and neither party shall have any further obligation to the other, except for
Buyer’s indemnification obligations under Section 5. If neither party elects to
terminate this Agreement in accordance with the foregoing, any insurance
proceeds shall be assigned or distributed to Buyer to the extent not expended by
Seller for restoration.

12. Eminent Domain. If, before the Closing, proceedings are commenced for the
taking by exercise of the power of eminent domain of all or a material part of
the Property which, as reasonably determined by Buyer, would render the Property
unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer shall have
the right, by giving notice to Seller within thirty (30) days after Seller gives
notice of the commencement of such proceedings to Buyer, to terminate this
Agreement, in which event this Agreement shall terminate, the Deposit shall be
returned to Buyer and neither party shall have any further obligation to the
other except for Buyer’s indemnification under Section 5. If, before the
Closing, proceedings are commenced for the taking by exercise of the power of
eminent domain of less than such a material part of the Property, or if Buyer
has the right to terminate this Agreement pursuant to the preceding sentence but
Buyer does not exercise such right, then this Agreement shall remain in full
force and effect and, at the Closing, the condemnation award (or, if not
therefore received, the right to receive such portion of the award) payable on
account of the taking shall be transferred in the same manner as title to the
Property is conveyed. Seller shall give notice to Buyer within three
(3) business days after Seller’s receiving notice of the commencement of any
proceedings for the taking by exercise of the power of eminent domain of all or
any part of the Property.

13. Notices. All notices, demands and other communications of any type given by
any party hereunder, whether required by this Agreement or in any way related to
the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section. All notices shall be in
writing and shall be delivered (i) in person; (ii) by Federal Express or other
nationally recognized overnight delivery service; (iii) by facsimile; or (iv) by
e-mail. Notices delivered by facsimile or e-mail must be followed by
confirmation via Federal Express or other nationally recognized overnight
delivery service. Notices shall be deemed received (i) if in person, upon
delivery or refusal of same; (ii) if by Federal Express or other nationally
recognized overnight delivery service, the business day following deposit;
(iii) if by facsimile, upon confirmation of transmission; and (iv) immediately
following e-mail transmission. Notices shall be given to the following
addresses:

 

Seller:

 

GREIT-Sutter Square,LP

c/o G REIT Liquidating Trust

1551 N. Tustin Avenue, Suite 200

Santa Ana, California, 92705

Attention: Gary Wescombe, Chairman of Trustees

Phone: (949) 296-7555

Facsimile: (949) 296-7556

E-mail: garywescombe@yahoo.com

 

23



--------------------------------------------------------------------------------

With Required Copy to:

 

Palmieri, Tyler, Wiener, Wilhelm & Waldron LLP

2603 Main Street, Suite 1300

Irvine, California 92614

Attention: Stephen A. Scheck, Esq.

Phone: (949) 851-7221

Facsimile: (949) 825-5417

E-mail: sscheck@ptwww.com

Buyer:

 

SGR Sutter Square, LLC

c/o Sovereign Growth REIT, Inc.

750 B Street, Suite 1220

San Diego, California 92101

Attention: Todd Mikles, President

Phone: (619) 294-8989

Facsimile: (619) 704-7171

E-mail: todd@sovcapital.com

With Required Copy to:

 

Kaplan Voekler Cunningham & Frank, PLC

7 East Second Street

Richmond, Virginia 23224

Attention: Joseph J. McQuade, Esq.

Phone: (804) 916-9027

Facsimile: (804) 916-9127

E-mail: jmcquade@kv-legal.com

 

14. Remedies.

14.1. Defaults by Seller. This Section 14.1 shall not apply to breaches of
representations and warranties, which shall be governed by Section 8.2.2 above.
If there is any default by Seller under this Agreement, following notice to
Seller and seven (7) days, during which period Seller may cure the default,
Buyer may, as it sole option, elect to either (i) declare this Agreement
terminated in which case the Deposit shall be returned to Buyer upon the return
of the Due Diligence Items, and to collect damages for Buyer’s reasonable and
verifiable third party out-of-pocket expenses not to exceed $100,000 (in
addition to any amounts pursuant to Section 18 below); or (ii) treat this
Agreement as being in full force and effect and bring an action against Seller
for specific performance. For purposes of the foregoing, any failure of a
condition precedent pursuant to Section 10.2 hereof willfully caused by Seller
shall be a default hereunder.

 

24



--------------------------------------------------------------------------------

1.1 Defaults by Buyer. BUYER AND SELLER AGREE THAT IF THERE IS ANY DEFAULT BY
BUYER UNDER THIS AGREEMENT, FOLLOWING NOTICE TO BUYER AND SEVEN (7) DAYS, DURING
WHICH PERIOD BUYER MAY CURE THE DEFAULT, IT WOULD BE IMPRACTICAL OR EXTREMELY
DIFFICULT TO FIX SELLER’S ACTUAL DAMAGES FOR, AMONG OTHER ITEMS, TAKING OR
HAVING THE PROPERTY OFF THE MARKET, AND BUYER AND SELLER AGREE THAT THE AMOUNT
OF THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES IF THE CLOSE OF
ESCROW FAILS TO OCCUR DUE TO BUYER’S DEFAULT. IN ADDITION, BUYER DESIRES TO
LIMIT THE AMOUNT OF DAMAGES FOR WHICH BUYER MIGHT BE LIABLE SHOULD BUYER BREACH
THIS AGREEMENT, AND SELLER DESIRES TO AVOID THE COSTS AND LENGTHY DELAYS THAT
WOULD RESULT IF SELLER WERE REQUIRED TO FILE A LAWSUIT TO COLLECT ITS DAMAGES
FOR A BREACH OF THIS AGREEMENT. THEREFORE, IF THE CLOSE OF ESCROW FAILS TO OCCUR
DUE TO THE DEFAULT OF BUYER (BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD), THEN
UPON THE WRITTEN DEMAND OF SELLER THIS AGREEMENT AND THE ESCROW SHALL BE
TERMINATED AND CANCELLED. IN SUCH EVENT, (A) ESCROW HOLDER SHALL RETURN ALL
DOCUMENTS AND INSTRUMENTS TO THE PARTIES WHO DEPOSITED SAME, (B) ALL TITLE AND
ESCROW CANCELLATION CHARGES SHALL BE CHARGED TO BUYER, (C) ESCROW HOLDER SHALL
RELEASE THE DEPOSIT TO SELLER AS LIQUIDATED DAMAGES FOR BUYER’S FAILURE TO
COMPLETE THE PURCHASE OF THE PROPERTY, AND (D) BUYER SHALL DELIVER TO SELLER, AT
NO COST TO SELLER, THE DUE DILIGENCE ITEMS AND, IF REQUESTED IN WRITING BY
SELLER, ANY OR ALL OF BUYER’S REPORTS, SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT. SELLER’S SOLE AND EXCLUSIVE REMEDY IN THE EVENT OF BUYER’S
DEFAULT SHALL BE LIMITED TO THE RECEIPT OF THE DEPOSIT AND SELLER HEREBY WAIVES
ALL OTHER CLAIMS FOR DAMAGES OR RELIEF AT LAW OR IN EQUITY (INCLUDING, WITHOUT
LIMITATION, ANY RIGHTS TO SPECIFIC PERFORMANCE THAT SELLER MAY HAVE); PROVIDED,
HOWEVER, THAT THIS LIQUIDATED DAMAGES PROVISION SHALL NOT LIMIT SELLER’S RIGHT
TO RECEIVE REIMBURSEMENT FOR OR RECOVER DAMAGES IN CONNECTION WITH BUYER’S
INDEMNITY OF SELLER PURSUANT TO SECTION 5.3, AND/OR RECOVER ATTORNEYS’ FEES AND
COURT COSTS PURSUANT TO SECTION 18. THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF
SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE
MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE
SECTIONS 1671, 1676 AND 1677.

 

 

 

            Buyer’s Initials      Seller’s Initials   

14.2. ARBITRATION OF DISPUTES. ANY CLAIM, CONTROVERSY OR DISPUTE, WHETHER
SOUNDING IN CONTRACT, STATUTE, TORT, FRAUD, MISREPRESENTATION OR OTHER LEGAL
THEORY, RELATED DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, WHENEVER BROUGHT AND
WHETHER BETWEEN THE PARTIES TO THIS AGREEMENT OR BETWEEN ONE OF THE PARTIES TO
THIS AGREEMENT AND THE EMPLOYEES, AGENTS OR AFFILIATED BUSINESSES OF THE OTHER
PARTY, SHALL BE RESOLVED BY ARBITRATION AS PRESCRIBED IN THIS SECTION. THE
FEDERAL ARBITRATION ACT, 9 U.S.C. §§ 1-15, NOT STATE LAW, SHALL GOVERN THE
ARBITRABILITY OF ALL CLAIMS, AND THE DECISION OF THE ARBITRATOR AS TO
ARBITRABILITY SHALL BE FINAL.

 

25



--------------------------------------------------------------------------------

A SINGLE ARBITRATOR WHO IS A RETIRED FEDERAL OR CALIFORNIA JUDGE SHALL CONDUCT
THE ARBITRATION UNDER THE THEN CURRENT RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (THE “AAA”). THE ARBITRATOR SHALL BE SELECTED BY MUTUAL AGREEMENT ON
THE ARBITRATOR WITHIN THIRTY (30) DAYS OF WRITTEN NOTICE BY ONE PARTY TO THE
OTHER INVOKING THIS ARBITRATION PROVISION, IN ACCORDANCE WITH AAA PROCEDURES
FROM A LIST OF QUALIFIED PEOPLE MAINTAINED BY THE AAA. THE ARBITRATION SHALL BE
CONDUCTED IN SANTA ANA, CALIFORNIA AND ALL EXPEDITED PROCEDURES PRESCRIBED BY
THE AAA RULES SHALL APPLY.

THERE SHALL BE NO DISCOVERY OTHER THAN THE EXCHANGE OF INFORMATION WHICH IS
PROVIDED TO THE ARBITRATOR BY THE PARTIES. THE ARBITRATOR SHALL HAVE AUTHORITY
ONLY TO GRANT SPECIFIC PERFORMANCE AND TO ORDER OTHER EQUITABLE RELIEF AND TO
AWARD COMPENSATORY DAMAGES, BUT SHALL NOT HAVE THE AUTHORITY TO AWARD PUNITIVE
DAMAGES OR OTHER NONCOMPENSATORY DAMAGES OR ANY OTHER FORM OF RELIEF. THE
ARBITRATOR SHALL AWARD TO THE PREVAILING PARTY ITS REASONABLE ATTORNEYS’ FEES
AND COSTS AND OTHER EXPENSES INCURRED IN THE ARBITRATION, EXCEPT THE PARTIES
SHALL SHARE EQUALLY THE FEES AND EXPENSES OF THE ARBITRATOR. THE ARBITRATOR’S
DECISION AND AWARD SHALL BE FINAL AND BINDING, AND JUDGMENT ON THE AWARD
RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.

15. Assignment. Buyer shall not voluntarily or by operation of law assign or
transfer any right, interest or obligation under this Agreement without the
Seller’s prior written consent, which consent may not be unreasonably withheld.
Notwithstanding the foregoing, Buyer shall have the right, without Seller’s
consent, to assign its rights under this Agreement to an entity in which Buyer
has a legally controlling interest; provided, however, that no such assignment
shall relieve Buyer of its obligations hereunder. Subject to the foregoing, each
and all of the covenants and conditions of this Agreement shall inure to the
benefit of and shall be binding upon the respective heirs, executors,
administrators, successors and assigns of Buyer and Seller.

16. Interpretation and Applicable Law. This Agreement shall be construed and
interpreted in accordance with the laws of the state in which the Real Property
is located. Where required for proper interpretation, words in the singular
shall include the plural; the masculine gender shall include the neuter and the
feminine, and vice versa. The terms “successors and assigns” shall include the
heirs, administrators, executors, successors, and assigns, as applicable, of any
party hereto.

17. Amendment. This Agreement may not be modified or amended, except by an
agreement in writing signed by the parties. The parties may waive any of the
conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions and obligations.

 

26



--------------------------------------------------------------------------------

18. Attorney’s Fees. In the event it becomes necessary for either party to file
a suit or arbitration to enforce this Agreement or any provisions contained
herein, the prevailing party shall be entitled to recover, in addition to all
other remedies or damages, reasonable attorneys’ fees and costs of court
incurred in such suit or arbitration.

19. Entire Agreement; Survival. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings of the parties in
connection therewith. No representation, warranty, covenant, agreement or
condition not expressed in this Agreement, if any, shall be binding upon the
parties hereto nor shall they affect or be effective to interpret, change or
restrict the provisions of this Agreement. All of the obligations of the parties
hereunder and all other provisions of this Agreement shall be deemed to have
merged into the Deed and shall be extinguished at Closing or the earlier
termination of this Agreement, except as expressly provided herein.

20. Multiple Originals; Counterparts; Signatures. The parties may execute
numerous originals of this Agreement. Each such executed Agreement and copies of
the same shall have the full force and effect of an original executed
instrument. This Agreement may be executed in any number of counterparts, all of
which when taken together shall constitute the entire Agreement. Signatures
transmitted by facsimile or e-mail shall be treated as originals in all respects
for purposes of executing this Agreement, any amendments hereto and any notices
delivered hereunder.

21. Time of the Essence; Business Day Convention. Time is of the essence of this
Agreement. All time periods hereunder shall be deemed to expire at 5:00 p.m.
Pacific Standard or Daylight Savings Time, as applicable. If the final date of
any period falls upon a Saturday, Sunday or legal holiday under Federal law, the
laws of the State in which the Real Property is located or the laws of the State
of California, then in such event the expiration date of such period shall be
extended to the next day which is not a Saturday, Sunday or legal holiday under
Federal law, the laws of the State in which the Real Property is located or the
State of California.

22. Real Estate Commission. Seller and Buyer each represent and warrant to the
other that neither Seller nor Buyer has contracted or entered into any agreement
with any real estate broker, agent, finder or any other party in connection with
this transaction, and that neither party has taken any action which would result
in any real estate broker’s, finder’s or other fees or commissions being due and
payable to any party with respect to the transaction contemplated hereby. Each
party hereby indemnifies and agrees to hold the other party harmless from any
loss, liability, damage, cost or expense (including reasonable attorneys’ fees)
resulting to the other party by reason of a breach of the representation and
warranty made by such party in this Section 22.

 

27



--------------------------------------------------------------------------------

23. Seller Guarantor. Seller Guarantor joins in this Agreement for the purpose
of guarantying compliance by Seller with all obligations of Seller contained in
(i) this Agreement and (ii) the documents to be signed at Closing (collectively,
the “Seller Obligations”). Notwithstanding anything to the contrary contained
herein, Seller Guarantor agrees to be jointly and severally responsible for all
of the Seller Obligations. The liability of Seller Guarantor under this
Agreement shall in no way be limited or impaired by, and Seller Guarantor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of this Agreement.

24. Exclusivity. From and after the Effective Date, Seller and its respective
agents, representatives and employees shall immediately cease all marketing of
the Property until such time as this Agreement is terminated and Seller shall
not directly or indirectly make, accept, negotiate, entertain or otherwise
pursue any offers for the sale of the Property.

25. Buyer’s Disclosures. Seller acknowledges that it is Buyer’s intention that
the ultimate acquirer of the Property be a subsidiary of a corporation that is
or intends to qualify as a real estate investment trust and that, as such, it is
subject to certain filing and reporting requirements in accordance with federal
laws and regulations, including but not limited to, regulations promulgated by
the Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other agreement between the
parties hereto to the contrary, if any, Buyer may publicly file, disclose,
report or publish any and all information related to this transaction that may
be reasonably interpreted as being required by federal law or regulation.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK;

SIGNATURES TO FOLLOW ON NEXT PAGE(S).]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

SELLER:

   

GREIT-SUTTER SQUARE, LP,

a California limited partnership

    By:   /s/ Todd A. Mikles     Name:   Todd A. Mikles     Title:   Manager

EXECUTED on this the 3 day of October, 2012.

 

SELLER GUARANTOR:

   

G REIT LIQUIDATING TRUST,

a Maryland trust

    By:   /s/ Gary Wescombe     Name:   Gary Wescombe     Title:   Trustee

EXECUTED on this the 28 day of September, 2012.

[Signature page to Agreement for Purchase and Sale of Real Property and Escrow
Instructions]

 

29



--------------------------------------------------------------------------------

BUYER:

 

SGR SUTTER SQUARE, LLC,

a Delaware limited liability company

  By:  

Sovereign Realty REIT, LP,

a Maryland limited partnership,

its managing member

    By:  

Sovereign Growth REIT, Inc.,

a Maryland corporation,

its general partner

      By:  

Sovereign Capital Advisors, LLC,

a California limited liability company,

its manager

        By:   /s/ Todd Mikles           Todd Mikles           Chief Executive
Officer

EXECUTED on this the 3 day of October, 2012.

[Signature page to Agreement for Purchase and Sale of Real Property and Escrow
Instructions]

 

30



--------------------------------------------------------------------------------

CONSENT OF ESCROW HOLDER

Escrow Holder hereby agrees to perform its obligations under this Agreement and
acknowledges receipt of (a) the Deposit from Buyer in the amount of Fifty
Thousand and No/100 Dollars ($50,000.00) and (b) a fully executed counterparty
of this Agreement on                     , 2012.

 

FIRST AMERICAN TITLE INSURANCE COMPANY

By:

   

Name:

   

Its:

   

 

31



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Property

 

A-1



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

THE LAND REFERRED TO HEREIN IS SITUATION IN THE STATE OF CLIFORNIA, COUNTY OF
SACRAMENTO, CITY OF SACRAMENTO, AND IS DESCRIBED AS FOLLOWS:

That portion of the block bounded by 29th and 30th “J” and “K” Streets in the
City of sacramento, Callifornia described as follows:

Beginning at the point distant N.54“01“38” E,43.05 feet from the intersection of
the centerline of 29th and “K” streets; thence from said point of beginning
parallel with and 25.00 feet Southernernly (measured at right angles) from said
centerline of 29th Street N.18“31“25” E.299.67 feet therice along a tangent
curve to the right with a radius of 250.00 feet through an angles of 10“50’18”
on arc distance of 47.29 feet thence S.71“33’20” E. 10.86 feet: thence from a
tangent that bears N.64“40“57”,E. along a curve to the right with a radius of
18.00 feet through an angle of 43“45“43” an arc distance of 13.75 feet to a
point of 35.00 feet Southwesterly (measured at right angles) from the centerline
of “J” Street; thence parallel with said centerline of “J” Streets S.71“33“20” E
,324.85 feet to a point 25.00 feet Northwesterly (measured at right angles) from
the centerline of 30th Street; thence parallel with the centerline of 30th
street, S.18“31’47” W.214.72 feet thence N.71“28“13” W.15.00 feet; thence
N.18“31“47” E.29.00 feet; thence N.71“28“13” W.35.00 feet; thence
S.18“31“47“W.70.00 feet; thence S.71“28“13” E.35.00 feet thence N.18“31“47”
e.29.00 feet; thence S.71“28“13” E. 15.00 feet to a point 25.00 feet
Northwesterly (measure at right angle ) from the centerline of 30th Street;
thence parallel with said centerline of 30th street S.18“31“47” W.124.82 feet to
a point 35.00 feet Northwesterly(measured at right angles) from the centerline
of “K” Street; thence parallel with the centerline of “k“Street N.71“34“37”
W.352.57 feet to the point of beginning.

Exception therefrom all those portions of the above-described property occupied
by the supports and foundatioins of the viaduct. Also excepting therefrom all
that portion of said property above a horizontal plane 4 feet below the undeside
of the superstructure of the viaduct, which plane extends to a line 4 feet,
measured horizontally beyond the protrusion of the superstructure of said
viaduct, as shown on the diagram marked Exhibit “B” attached hereto and by this
refrence made a part hereof.



--------------------------------------------------------------------------------

EXHIBIT B

List of Leases

 

B-1



--------------------------------------------------------------------------------

2901 Sutter Square

 

Tenant

   Original Lease
Date      Amdmt
#      Amdmt
Date      Notes  

SAFE Credit Union

     1/25/1989         #3         11/23/2010      

The Valiant Jacobs Chiropractic Corp.

     2/2/2010         N/A         N/A      

Luis Jr’s Restaurant

     4/30/2009         #1         7/20/2009      

UC Davis Extension

     1/2/1996         #5         9/8/2009      

H & R BIock

     11/1/2000         #3         9/26/2011      

Round Table Pizza/Excalibur

     8/18/1997         #3         9/23/2011      

Blockbuster 06162

     11/1/1989         #6         3/25/2009         Bankruptcy   

Radiological Associates of Sacramento

     2/1/2010         #1         5/12/2010      

Placer Title Company

     6/20/2011         N/A         N/A      

License Agreements

           

None

           

Ground Lease

           

CALTRANS Ground Lease

     6/28/1985         #1         9/1/2010      

Easement Agreements

           

Central Parking

           



--------------------------------------------------------------------------------

EXHIBIT C

Form of Assignment and Assumption Agreement

This Assignment and Assumption Agreement (this “Assignment”) is made as of this
        day of                         , 2012, by and between GREIT-SUTTER
SQUARE, LP, a California limited partnership (“Assignor”), and SGR SUTTER
SQUARE, LLC, a Delaware limited liability company (“Assignee”).

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby grants, sells, transfers and assigns unto
Assignee all of the rights, title and interest of Assignor in, to and under any
and all of the following items (collectively, the “Assumed Items”), to the
extent that they are related to that certain real property located
in                 ,                 , which is more particularly described in
Exhibit A attached hereto (the “Real Property”):

(a) all contracts or agreements, if any, to the extent that they relate to the
Real Property, or improvements thereon (including, but not limited to,
maintenance or utility contracts);

(b) all warranties, guarantees and indemnities (including, without limitation,
those for workmanship, materials and performance) which exist or may hereafter
exist, from, by or against any contractor, subcontractor, manufacturer or
supplier or laborer or other services relating to the Real Property, or the
improvements thereon;

 

(c) plans, drawings, and specifications for the improvements to the Real
Property;

(d) all intangible property used or useful in connection with the Real Property
or the improvements thereon, including, without limitation, all trademarks,
trade names [(including, without limitation, the exclusive right to use the name
                )], and all contract rights, guarantees, licenses, permits (to
the extent transferable) and warranties; and

(e) all of Assignor’s rights, title and interest in, to and under the leases
(the “Leases”) relating to the Real Property, together with any and all rights,
title, estates and interests of Assignor as lessor under the Leases, whether now
owned or hereafter acquired, in and to any improvements and fixtures located
thereon and any rights, privileges, easements, rights of way or appurtenances
appertaining thereto (including, without limitation, any and all rents, issues,
profits, royalties, income and other benefits derived from the Real Property
hereafter accruing, and any and all claims, causes of action, rights to proceeds
or awards related to the Real Property hereafter accruing), together with all
rights, title, estates and interests of Assignor in and to such security
deposits and prepaid rents, if any, as have been paid to Assignor pursuant to
such Leases, together with all rights, title, estates and interests of Assignor
in and to any subleases, if any, relating to the Real Property.

 

C-3



--------------------------------------------------------------------------------

Assignee hereby accepts the foregoing assignment and agrees to assume and
discharge, in accordance with the terms thereof, (a) all of the obligations
thereunder from and after the date hereof, including, without limitation, the
obligations and duties of Assignor relating to any tenant deposits either
assigned to Assignee or for which Assignee received a credit from Assignor
pursuant to the Agreement for Purchase and Sale of Real Property and Escrow
Instructions entered into by Assignor and Assignee [or a predecessor in interest
of Assignee], and (b) all of the lessor’s obligations under the Tenant Leases
relating to the physical, environmental or legal compliance status of the Real
Property, arising after the date hereof. Assignee agrees to indemnify and hold
harmless Assignor from any cost, liability, damage or expense (including
reasonable attorneys’ fees) arising out of or relating to Assignee’s failure to
perform any of the foregoing obligations.

Assignor agrees to indemnify and hold harmless Assignee from any cost,
liability, damage or expense (including reasonable attorneys’ fees) arising out
of or relating to Assignor’s failure to perform any of the obligations of
Assignor under the Tenant Leases, Contracts or License Agreements, to the extent
accruing prior to the date hereof, excluding all of the lessor’s obligations
under the Tenant Leases relating to the physical, environmental or legal
compliance status of the Real Property (whether accruing before or after the
date hereof).

Assignor hereby covenants that it will, at any time and from time to time upon
written request therefor, execute and deliver to Assignee, and its successors
and assigns, any new or confirmatory instruments and take such further acts as
Assignee may reasonably request to fully evidence the assignment contained
herein and to enable Assignee, and its successors and assigns, to fully realize
and enjoy the rights and interests assigned hereby.

The provisions of this Assignment shall be binding upon, and shall inure to the
benefit of, the successors and assigns of Assignor and Assignee, respectively.
This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
representatives to execute this Assignment as of the date first above written.

 

ASSIGNOR:  

GREIT-SUTTER SQUARE, LP,

a California limited partnership

  By:       Name:       Title:    

ASSIGNEE:

 

SGR SUTTER SQUARE, LLC,

a Delaware limited liability company

  By:  

Sovereign Realty REIT, LP,

a Maryland limited partnership,

its managing member

   

By:

 

Sovereign Growth REIT, Inc.,

     

a Maryland corporation,

its general partner

     

By:

 

Sovereign Capital Advisors, LLC,

a California limited liability company,

its manager

      By:             Todd Mikles         Chief Executive Officer

 

36



--------------------------------------------------------------------------------

EXHIBIT D

Form of Special Warranty Deed

[for the Improvements, to be modified by local counsel comments]

SPECIAL WARRANTY DEED

This Indenture, made this         day of             ,
between                     , a(n)                 created and existing under
and by virtue of the laws of the State of                 and duly authorized to
transact business in the State of                 , party of the first part,
and                     , a(n) , having an address of , party of the second
part, WITNESSETH, that the party of the first part, for and in consideration of
the sum of Ten and 00/100 Dollars ($10.00) and other good and valuable
consideration in hand paid, by the party of the second part, the receipt of
which is hereby acknowledged, and pursuant to authority of
the                     , by these presents does REMISE, RELEASE, ALIENATE AND
CONVEY unto the party of the second part, FOREVER, all buildings, structures and
other improvements and all fixtures, systems and facilities located on the real
property described on Exhibit A attached hereto, situated in the County
of                     and State of                     .

Together with all the estate, right, title, interest, claim or demand
whatsoever, of the party of the first part, either at law or in equity of, in
and to the above-described improvements:

TO HAVE AND TO HOLD the said improvements as described above, unto the party of
the second part, forever.

And the party of the first part, for itself and its successors, does covenant,
promise and agree to and with the party of the second part and its successors
that it has not done or suffered to be done, anything whereby the said premises
hereby granted are, or may be, in any manner encumbered or charged, except as
herein recited; and that it WILL WARRANT AND DEFEND, said premises against all
persons lawfully claiming, or to claim the same, by, through or under it,
subject only to those matters described on Exhibit B attached hereto.

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, said party of the first part has caused these presents to be
executed, the day and year first above written.

[INSERT SIGNATURE BLOCK]

 

STATE OF    )       )SS.    COUNTY OF    )   

I, the undersigned, a Notary Public in and for said County, in the State
aforesaid, CERTIFY THAT                 as             of             ,
a(n)             , personally known to me to be the same person whose name is
subscribed to the foregoing instrument, appeared before me this day in person,
and acknowledged that he/she signed, sealed and delivered the instrument
pursuant to the authority given to him/her by the Board of Directors of said
corporation as his/her free and voluntary act and voluntary act of said
corporation, for the uses and purposes therein set forth.

Given under my hand and notarial seal, this         day of                    
,                 .

 

My commission expires on    Notary Public

 

D-2



--------------------------------------------------------------------------------

Exhibit A to Special Warranty Deed

Legal Description

All buildings, structures and other improvements and all fixtures, systems and
facilities located on [Insert legal description].

Address:                                                            

PIN:                                                                    

 

D-3



--------------------------------------------------------------------------------

Exhibit B to Special Warranty Deed

Permitted Exceptions

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

Form of Bill of Sale

For good and valuable consideration, receipt and sufficiency of which is hereby
acknowledged, the undersigned, GREIT-SUTTER SQUARE, LP, a California limited
partnership (“Seller”), does hereby give, grant, bargain, sell, transfer,
assign, convey and deliver to SGR SUTTER SQUARE, LLC, a Delaware limited
liability company (“Buyer”), all personal property of Seller located on, in, or
used or useful in connection with that certain real property (the “Real
Property”) located in                  ,                     , commonly known as
                     , which Real Property is more particularly described on
Exhibit A attached hereto.

The personal property transferred hereby is conveyed AS-IS WHERE-IS WITHOUT ANY
REPRESENTATION OF MERCHANTABILITY OR FITNESS FOR ANY PURPOSE WHATSOEVER.

Seller hereby covenants that it will, at any time and from time to time upon
written request therefor, execute and deliver to Buyer, its nominees, successors
and/or assigns, any new or confirmatory instruments and do and perform any other
acts which Buyer, its nominees, successors and/or assigns, may reasonably
request in order to fully assign and transfer to and vest in Buyer, its
nominees, successors and/or assigns, and protect its or their rights, title and
interest in and enjoyment of, all of the assets of Seller intended to be
transferred and assigned hereby, or to enable Buyer, its nominees, successors
and/or assigns, to realize upon or otherwise enjoy any such assets.

All references to “Seller” and “Buyer” herein shall be deemed to include their
respective nominees, successors and/or assigns, where the context permits.

Dated:                     , 2012

 

SELLER:

   

GREIT-SUTTER SQUARE, LP,

a California limited partnership

    By:         Name:         Title:    

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

Form of Tenant Estoppel

Property Name: Sutter Square

Tenant: [enter tenant trade name]

Suite: [enter tenant suite number]

ESTOPPEL CERTIFICATE

This Certificate is given to, [BUYER TO PROVIDE ENTITY NAME] (“Buyer”)
by                    , a                    (“Tenant”), with the understanding
that Buyer, its counsel or any third party, including any lender of Buyer, will
rely on this Certificate regarding the office building commonly known as
[Property Name], located at         K Street, Sacramento, California (the
“Property”).

Tenant hereby certifies as of the date of this Certificate as follows:

1. The undersigned is the Tenant under that certain lease
dated                     , 20     [, as amended by that
certain                     dated                     ,] ([collectively,] the
“Lease”) executed by GREIT-Sutter Square, LP, a California limited partnership
(“Landlord”) or its predecessor in interest, as landlord, and Tenant, or its
predecessor in interest, as tenant. The Lease is the entire agreement between
Landlord (or any affiliated party) and Tenant (or any affiliated party)
pertaining to the leased premises. There are no amendments, modifications,
supplements, arrangements, side letters or understandings, oral or written, of
any sort, of the Lease, other than as described above.

2. Tenant’s Lease terms: approximately                     leaseable square feet
(the “Premises”); the initial commencement date of the term of the Lease
is                     ; the expiration date of the current term of the Lease
is                     ; the fixed annual minimum rent is $                    
, payable monthly in advance on the first day of each calendar month; the next
rent payment of $                     is due on                     , 200     ;
no rent has been prepaid except for the current month; Tenant agrees not to pay
rent more than one month in advance; rent payments began on                    
, 200     ; the fixed annual minimum rent is subject to rental increases as set
forth in the Lease, and the current increase covers the period
from                     , 200     through                     , 200     ;
Tenant’s percentage share of operating expenses/common area charges, insurance
and real estate taxes is                    %, which is currently being paid on
an estimated basis in advance at the rate of $                     per month;
Tenant is obligated to pay percentage rent equal to                     % of
annual gross sales in excess of $                     ; all rent has been paid
through                     , 200     ; and Tenant has paid a security deposit
of $                    .

 

 

F-1



--------------------------------------------------------------------------------

3. Tenant does not have any right or option to: renew or extend the term of the
Lease, or to expand into any additional space, or to terminate the Lease in
whole or in partprior to the expiration of the term, or to purchase all or any
part of the Property or the Premises, except                    .

4. The Lease has been duly executed and delivered by, and is a binding
obligation of, Tenant, and the Lease is in full force and effect.

5. Tenant has unconditionally accepted the Premises and is satisfied with all
the work done by and required of Landlord; Tenant has taken possession and is in
occupancy of the Premises and is open for business; rent payments have
commenced, and all tenant improvements in the Premises have been completed by
Landlord; and as of the date hereof Tenant is not aware of any defect in the
Premises.

6. All obligations of Landlord under the Lease have been performed, and Landlord
is not in default under the Lease. There are no offsets or defenses that Tenant
has against the full enforcement of the Lease by Landlord. No free periods of
rent, tenant improvements, contributions or other concessions have been granted
to Tenant; Landlord is not reimbursing Tenant or paying Tenant’s rent
obligations under any other lease; and Tenant has not advanced any funds for or
on behalf of Landlord for which Tenant has a right of deduction from, or set off
against, future rent payments. There are no unpaid tenant improvement
allowances, rent concessions or other sums owed to Tenant under the terms of the
Lease.

7. Tenant is not in default under the Lease. Tenant has not assigned,
transferred or hypothecated the Lease or any interest therein or subleased all
or any portion of the Premises. Tenant is not insolvent and is able to pay its
debts as they mature. Tenant has not declared bankruptcy or similar insolvency
proceeding, and has no present intentions of doing so, no such proceeding has
been commenced against Tenant seeking such relief, and Tenant has no knowledge
that any such proceeding is threatened.

8. The term “Landlord” as used herein includes any successor or assign of the
named Landlord. The person executing this Estoppel Certificate is authorized by
Tenant to do so and execution hereof is the binding act of Tenant enforceable
against Tenant.

 

Dated:                    , 2012

    TENANT:    

By:

       

Name:

       

Title:

   

 

F-2



--------------------------------------------------------------------------------

[TENANT GUARANTOR:

By:

   

Name:

   

Title:

   

 

F-3



--------------------------------------------------------------------------------

Schedule 8.1.10

None.